Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 1, 2017                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  154325 & (16)(17)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154325
                                                                     COA: 332280
                                                                     Kent CC: 12-001108-FH
  DUANE CRAIG,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 24, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand to the trial court and for appointment of counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 1, 2017
         s0125
                                                                                Clerk